Citation Nr: 1332728	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-37 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a hypoechoic lesion of the stomach, claimed as stromal tumor, cancer of the intestines, including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to August 1971, but his discharge from service was under other than honorable conditions.  In a July 2000 administrative decision, the RO found that the Veteran's service was honorable for VA purposes and was not a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In June 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In August 2012, the Board, in pertinent part, remanded this claim for additional evidentiary development.  All requested development and the appeal has been returned to the Board for adjudication.  


FINDINGS OF FACT

In September 2013, the Board was notified that the Veteran died in July 2013.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a hypoechoic lesion of the stomach, claimed as stromal tumor and cancer of the intestines.  

The Veteran filed a timely notice of disagreement as to this issue, and the RO subsequently issued a statement of the case (SOC) in December 2009.  In December 2009, the Veteran perfected his appeal, and the issue was certified to the Board.  

Unfortunately, however, the Veteran died during the pendency of the appeal.  In September 2013, the Board was notified by the Social Security Administration that the Veteran died on July [redacted], 2013.  

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, this appeal on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


